Citation Nr: 1234526	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO. 09-49 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a low back injury, to include as secondary to a service connected right thigh crush injury. 

2. Entitlement to service connection for a bilateral hip disability, to include as secondary to a service connected right thigh crush injury. 

3. Entitlement to service connection for a bilateral leg disability, to include as secondary to a service connected right thigh crush injury. 

4. Entitlement to service connection for a bilateral foot disability, to include as secondary to a service connected right thigh crush injury. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and N. P., observer


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in June 2012 before the undersigned. A copy of the transcript has been associated with the claims file. At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appeal is REMANDED for the following action:

1. The RO must obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO must document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(c)(2) and (3). 

2. Provide the Veteran with a release form for medical records generated by St. Mary's Hospital. If the Veteran returns the form, attempt to obtain these records and associate them with the claims file. If the records are not obtainable, the claims folder must indicate this fact and the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2011). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

3. To ensure completeness of the record, ascertain if the Veteran has received any VA treatment not evidenced by the current record. Obtain these records and associate them with the claims folder. If any records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. 

4. Review the claims file and ensure the development actions have been conducted and completed. Then, return the claims file to the examiner who conducted the January 2010 VA examination for an addendum opinion. If that examiner is no longer available, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the addendum opinion or new examination is to determine whether the Veteran has a low back disability, bilateral hip disability, bilateral leg disability, or bilateral foot disability that had its onset or was aggravated during active service; or, if arthritis is diagnosed, manifested to a compensable degree within one year of active service; or is otherwise related to any incident of service; or whether it was caused by his service connected right thigh crush injury. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the addendum opinion or examination is to ascertain whether the Veteran has a low back disability, bilateral hip disability, bilateral leg disability, or bilateral foot disability as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) The Veteran's March 1984 separation examination documenting his right thigh injury. 

2) An October 1983 service treatment record showing treatment for a hematoma of the right hip.

3) The reports of the Veteran's July 2008, September 2009, and April January VA examinations. 

4) The December 2009 statement from K. H., FNP.
	




5) The lay statements from the Veteran's supervisor, co workers, friends, and family. 

* If a new examination is ordered, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* In the case of either an addendum opinion or a new examination, the examiner must provide an opinion as to whether the Veteran's a low back disability, bilateral hip disability, bilateral leg disability, or bilateral foot disability began during active service; is related to any incident of service; is secondary to or aggravated by a service connected right thigh injury; or, if arthritis is diagnosed, began within one year after discharge from active service. The examiner must address the Veteran's diagnoses of sacroilitis, DJD of the right knee, DJD of the first metatarsophalangeal joint, moderate metatarsus primus verus, and hallux valgus with a small bunion. 

* The examiner must provide all appropriate diagnoses for the Veteran's low back, hips, legs (including knees), and feet. If the examiner finds that the Veteran does not have a disability in a particular joint, he or she must so state. 

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

5. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case must then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


